Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).  In the present instance:
Claims 1 and 11 recite the broad recitation “decor layer”, and the claim also recites “respectively a decor foil” which is the narrower statement of the range/limitation.
Claims 1 and 11
Claims 1 and 11 recites the broad recitation “paper layer”, and the claim also recites “respectively of the foil” which is the narrower statement of the range/limitation.
The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
For the purpose of examination claims 1 and 11 are interpreted as follow:
A.	Claim 1:  A method for manufacturing a paper, a thermoplastic foil or a vitrimeric foil printable with an inkjet printer for use as a decor paper comprising a decor foil, in a laminate panel, wherein the method comprising:
providing a paper layer selected from a thermoplastic foil and a vitrimeric foil; and
coating at least one side of the paper layer, with an inkjet receiver coating that includes pigment and binder;
wherein the inkjet receiver coating includes an ink reactive compound.
B.	Claim 11:  A method for manufacturing paper or a thermoplastic foil or a vitrimeric foil printable with an inkjet printer for use as a decor paper comprising a decor foil, in a laminate panel, the method comprising:
providing a paper layer selected from a thermoplastic foil and a vitrimeric foil; and
coating at least one side of the paper layer, with a composition to form an inkjet receiver coating;
wherein the composition has a pH of 3 or lower.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Clement (US 2016/0332479 A1) or Clement (EP 2 894 047 A1).  For the purpose of simplicity, only Clement (US 2016/0332479 A1) is used in this Office Action.
Claim 1:  Clement teaches a method of manufacturing a decorative layer comprising a paper core coated with an inkjet receiver coating (abstract, Fig. 1, [0097], [0109] and [0110]); wherein the inkjet receiver coating comprises a binder such as polyvinyl alcohol [0026] and a pigment such as silica [0026].  Clement further teaches cationic additives as one of the suitable examples of the binder [0028], but does not teach having the cationic additive and the polyvinyl alcohol in the inkjet receiver coating.  The cationic additive meets the claimed ink reactive compound.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine separately taught prior art ingredients which perform the same function, it is logical that they would produce the same effect and supplement each other.  In re Crockett
Claim 2:  Clement teaches polydadmac (also known as polyDADMAC) as one of the suitable examples of the cationic additive [0028].  The polydadmac meets the claimed polyionic polymer.
Claim 5:  Clement teaches alumina salt as one of the suitable examples of the cationic additive [0028].  The alumina salt meets the claimed metal salt.
Claims 7 and 8:  Clement teaches the inkjet receiver coating further comprises sodium aluminate [0050].
Claims 9 and 10:  Clement teaches the decorative layer comprises one or more intermediate layers, wherein the inkjet receiver coating is the uppermost layer of the intermediate layers [0088].  One of the intermediate layers underneath the inkjet receiver coating meets the claimed first layer, and the inkjet receiver coating meets the claimed second layer.  Since Clement does not teach the intermediate layer further comprises a cationic additive, the claimed “the property that the second layer comprises a higher amount of the ink reactive compound than the first layer” has been met.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Clement (US 2016/0332479 A1) or Clement (EP 2 894 047 A1).  For the purpose of simplicity, only Clement (US 2016/0332479 A1) is used in this Office Action.
Claim 11:  Clement teaches a method of manufacturing a decorative layer comprising a paper core coated with an inkjet receiver coating (abstract, Fig. 1, [0097], [0109] and [0110]); wherein the inkjet receiver coating comprises a binder such as polyvinyl alcohol [0026] and a pigment such as silica [0026].  With respect to the pH value, the experimental modification of this prior art in order to ascertain optimum In re Aller, 105 USPQ 233.  One of ordinary skill in the art would have been motivated to adjust the pH value, and the motivation would be to control the bleeding and bronzing properties of the layer.  A prima facie case of obviousness may be rebutted; however, where the results of the optimizing variable, which is known to be result-effective, are unexpectedly good.  In re Boesch and Slaney, 205 USPQ 215.

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Clement (US 2016/0332479 A1) or Clement (EP 2 894 047 A1).  For the purpose of simplicity, only Clement (US 2016/0332479 A1) is used in this Office Action.
Claim 12:  Clement teaches a decorative layer comprising a paper core coated with an inkjet receiver coating (abstract, Fig. 1, [0097], [0109] and [0110]); wherein the inkjet receiver coating comprises a binder such as polyvinyl alcohol [0026] and a pigment such as silica [0026].  Clement teaches the pigment to binder ratio is comprised between 0.5:1 and 5:1 [0027].  Clement further teaches cationic additives as one of the suitable examples of the binder [0028], but does not teach having the cationic additive and the polyvinyl alcohol in the inkjet receiver coating.  The cationic additive meets the claimed ink reactive compound.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine separately taught prior art ingredients which perform the same function, it is logical that they would produce the same effect and supplement each other.  In re Crockett, 126 USPQ186.
Claim 13:  With respect to the amount of the cationic additive, the experimental modification of this prior art in order to ascertain optimum operating conditions fails to In re Aller, 105 USPQ 233.  One of ordinary skill in the art would have been motivated to adjust the cationic additive content, and the motivation would be to control the ink fixing property of the layer.  A prima facie case of obviousness may be rebutted; however, where the results of the optimizing variable, which is known to be result-effective, are unexpectedly good.  In re Boesch and Slaney, 205 USPQ 215.
Claim 14:  With respect to the amount of the pigment in the inkjet receiver coating, the experimental modification of this prior art in order to ascertain optimum operating conditions fails to render applicants’ claims patentable in the absence of unexpected results.  In re Aller, 105 USPQ 233.  One of ordinary skill in the art would have been motivated to adjust the pigment content, and the motivation would be to control the ink absorbing property of the layer.  A prima facie case of obviousness may be rebutted; however, where the results of the optimizing variable, which is known to be result-effective, are unexpectedly good.  In re Boesch and Slaney, 205 USPQ 215.
Claim 15:  Since the inkjet receiver coating of Clement comprises the binder and/or the cationic additive, the claimed “the paper or the foil has a surface substantially formed by the binder and/or the ink reactive compound” has been met.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Clement (US 2016/0332479 A1) or Clement (EP 2 894 047 A1) as applied to claim 1 above, and further in view of Bisson et al. (US 2012/0065293 A1).  For the purpose of simplicity, only Clement (US 2016/0332479 A1) is used in this Office Action.
Clement teaches the claimed invention as set forth above.
Claims 3 and 4:  Clement teaches the inkjet receiver layer further comprises a borate as a hardener [0048], but does not teach boronic acid as the hardener.  Bisson shows that the boronic acid is an equivalent structure known in the art (see [0096] of Bisson).  Therefore, because these two hardeners were art-recognized equivalents before the effective filing date of the invention, one of ordinary skill in the art would have found it obvious to substitute borate for boronic acid.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Clement (US 2016/0332479 A1) or Clement (EP 2 894 047 A1) as applied to claim 5 above, and further in view of Kaneko et al. (US 2001/0014381 A1).  For the purpose of simplicity, only Clement (US 2016/0332479 A1) is used in this Office Action.
Clement teaches the claimed invention as set forth above.
Claim 6:  Clement does not teach calcium acetate, calcium chloride, magnesium chloride, magnesium acetate or zirconium chloride as a metal salt.  Kaneko shows that the calcium acetate, calcium chloride, magnesium chloride, magnesium acetate or zirconium chloride is an equivalent structure known in the art (see [0108] of Kaneko).  Therefore, because the calcium acetate, calcium chloride, magnesium chloride, magnesium acetate or zirconium chloride and the aluminum salt were art-recognized equivalents before the effective filing date of the invention, one of ordinary skill in the art would have found it obvious to substitute alumina salt for calcium acetate, calcium chloride, magnesium chloride, magnesium acetate or zirconium chloride.


Correspondence
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETELHEM SHEWAREGED whose telephone number is (571)272-1529.  The examiner can normally be reached on Monday -Friday 7am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




BS
March 10, 2021
/BETELHEM SHEWAREGED/
Primary Examiner
Art Unit 1785